Mr. Justice MacLeary
delivered the opinion of the court.
In this case the appellant was prosecuted and convicted in the District Court of Mayagüez of the offense of violating the internal revenue laws; and condemned to pay a fine of $100, and in default thereof to be imprisoned one day for each dollar of said fine that he fails to pay; and further to pay all costs of the prosecution. From this judgment the defendant toolc and perfected an appeal.to this court. No bill of exceptions nor statement of facts appears in the record; nor can we find any fundamental errors existing in the record. This be*603ing the case, nothing remains to ns, bnt to bring to an end the delay which, through his counsel, the defendant has so far succeeded in putting to the execution of the sentence; and to affirm the judgment of the court below; which must be accordingly done.
Affirmed.
Chief Justice Hernández and Justices Figueras, Wolf and del Toro concurred.